Blandford, J.
1. It is not competent for a judge of the Superior •Court, sitting in chambers, to entertain an original motion for a new ■.trial, where no prior action has been taken in term time. 55 Ga., 344.
2. If the motion in this case had originated at the proper term, ■the affidavits to sustain it do not show that, if the plaintiff had been present at the trial, a different result would have been reached, nor that he was without fault in not being at the trial; and the motion was properly overruled.
Judgment affirmed.